EXHIBIT 10.5

February 3, 2010

Mr. Gregory Fleming

[Address on file with Morgan Stanley]

Dear Greg:

I am pleased to extend to you an offer to become employed with Morgan Stanley
(collectively with Morgan Stanley’s subsidiaries and affiliates, “Morgan
Stanley” or the “Firm”) on February 8, 2010 (the “Commencement Date”) as
Managing Director, President of Morgan Stanley Investment Management, including
Asset Management and Merchant Banking, with additional responsibility for Global
Research and such other duties as I, in my capacity as Morgan Stanley’s Chief
Executive Officer, may assign to you and which are consistent with these
positions. You will report directly to me and will join the Firm’s Operating
Committee.

For fiscal 2010, your Total Reward will consist of an annual base salary of
$750,000, pro-rated from the Commencement Date, paid in semi-monthly
installments plus a discretionary year-end bonus that is recommended by me and
is subject to the approval of the Compensation, Management Development and
Succession Committee of the Board of Directors (the “Committee”). Any such
discretionary bonus is payable partially in cash and, at the discretion of the
Committee, partially in the form of long-term incentive compensation under one
of the Firm’s compensation plans. From time to time, we review with the
Committee the form and terms of the long-term incentive compensation and the
percentage component that it constitutes of Total Reward. The terms and
conditions of any year-end long term incentive compensation that you may receive
will be the same as for similarly-situated employees. Your year-end cash bonus,
if any, will be payable when year-end cash bonuses are paid to similarly
situated employees, and in no event later than March 15 following the year of
performance, contingent upon satisfactory performance and conduct and that you
remain employed through, and not give or receive notice of termination of your
employment prior to, fiscal year-end. Any long-term incentive award is also
contingent upon satisfactory performance and conduct and on your remaining
employed through the grant and vesting dates of the award. All payments are
subject to applicable withholdings and deductions.

In addition, on your Commencement Date, the Firm will grant you a one-time new
hire award of Morgan Stanley restricted stock units with a value of $ 9,000,000
(the “New Hire Award”) based on the volume weighted average price of Morgan
Stanley common stock on your Commencement Date. Subject to satisfactory and
continued employment (except as otherwise expressly provided herein), your New
Hire Award will vest and convert to shares one-third on each of the first three
anniversaries of the grant date. The term sheet attached as Annex A sets forth
the settlement schedule (including any provisions for early settlement) and
certain other terms of your Morgan Stanley New Hire Award. All payments are
subject to applicable withholdings and deductions. Your New Hire Award will not
constitute part of your Total Reward.

In the event of a Change in Control or in the event that your employment with
the Firm terminates in an Involuntary Termination not involving Cause or as a
result of death or Disability, or upon your resignation for Good Reason, any
unvested portion of your New Hire Award will vest on the date of the Change of
Control or your termination, as applicable, the New Hire Award will settle on
the applicable scheduled settlement dates and the cancellation provisions set
forth in your New Hire Award documentation will apply.

Subject to the approval of the Committee, assuming you remain employed with the
Firm through the second anniversary of your Commencement Date, you will be
treated as having satisfied the requirements for “Full Career Retirement” status
for the purposes of your New Hire Award as well as for purposes of all other
long-term incentive awards granted to you during your employment at Morgan
Stanley where Full Career Retirement status is provided generally to other
members of the Operating Committee with respect to the same awards.

 

1



--------------------------------------------------------------------------------

The New Hire Award and long-term incentive compensation awards set forth above
are subject to the same cancellation provisions, sales restrictions and other
terms (except as specifically provided in this letter) as are in effect at the
time for similar awards (for example, your award, even if vested, is subject to
cancellation under specified circumstances). The foregoing awards and their
terms are also subject to the terms and conditions of the award certificate and
the long-term incentive compensation plan under which the awards are issued. In
the event of any inconsistency between the terms of this offer letter and the
terms of (i) the Sign-On Agreement attached hereto, (ii) the 2010 New Hire Stock
Unit Award Term Sheet attached as Annex A, or (iii) the terms of any other plan
or agreement applicable to your awards, the terms of this offer letter shall
govern.

As a member of the Firm’s Operating Committee, the Equity Ownership Commitment
will apply to any Morgan Stanley equity-based award that may be granted to you.
Subject to this Equity Ownership Commitment, you may transfer vested shares of
Morgan Stanley common stock to family members or family trusts or a grantor
retained annuity trust. In advance of any such transfer, you agree that you will
notify and coordinate with the Company Law Group within the Legal and Compliance
Division to ensure that Section 16 filings made on your behalf accurately
reflect your ownership.

In addition, if any provision of this offer letter fails to comply with
Section 409A of the Internal Revenue Code or any regulations or Treasury
guidance promulgated thereunder, or would result in your recognizing income for
United States federal income tax purposes with respect to any amount payable
under this offer letter before the date of payment, or to incur interest or
additional tax pursuant to Section 409A, the Firm reserves the right to reform
such provision; provided that the Firm shall maintain, to the maximum extent
practicable, the original intent of the applicable provision without violating
the provisions of Section 409A.

Each calendar year you work for Morgan Stanley you will be eligible for six
(6) weeks of vacation, earned on an accrual-based system in accordance with Firm
policy.

We will provide you with an extensive overview of the Benefits Enrollment
package and assist you in the enrollment process. Health and welfare benefits
(medical, dental, vision, life, accident and disability insurance) are generally
available retroactive to the Commencement Date and must be elected within 31
days from the date on your personalized enrollment materials.

Upon the Commencement Date, you will be eligible to contribute to the Morgan
Stanley 401(k) and receive a Company Match.

As a Managing Director with the Firm, you will be uniquely positioned to advance
the Firm’s business interests. As a result, the Firm requires certain
commitments of you in the event your employment with the Firm terminates, so
that the Firm can protect those business interests and ensure an orderly
transition of business, responsibilities, and business relationships for the
benefit of the Firm, our clients and customers and our other employees. The
attached Sign-On Agreement constitutes a material part of the Firm’s offer of
employment to you, which will not be deemed accepted unless and until you return
an executed original of the document to us.

The terms and conditions described in this offer letter, including its existence
and any negotiations related thereto, are confidential information and shall not
be disclosed to any third party, unless required by applicable law or an
applicable regulator or other governmental authority. If either party determines
that it is required to disclose information regarding this offer letter, such
party shall, to the extent reasonably practicable and a reasonable time before
making such disclosure or filing, consult with the other party regarding such
disclosure or filing and seek confidential treatment for such portions of the
disclosure or filing as may be requested by such other party and to the extent
permitted by law.

During and after your employment, the Firm will indemnify you in your capacity
as an officer and employee or agent of the Firm to the fullest extent permitted
by applicable law and the Firm’s charter and by-laws, and will provide you with
director and officer liability insurance coverage on the same basis as similarly
situated

 

2



--------------------------------------------------------------------------------

executives. The Firm agrees to cause any successor to all or substantially all
of the business or assets (or both) of the Firm to assume expressly in writing
and to agree to perform all of the obligations of the Firm. Your right to
advancement of legal fees and expenses will vest on the Commencement Date.

Consistent with your obligations under the Firm’s Code of Conduct and following
your termination of employment, you agree to reasonably cooperate with the Firm
in connection with any litigation or regulatory matter or with any government
authority on any matter, in each case, pertaining to the Firm and with respect
to which you may have relevant knowledge; provided that, in connection with such
cooperation, the Firm will reimburse you for all reasonable expenses, including
but not limited to legal fees, and you will not be required to act against your
own legal interests.

With respect to the secretary that you had at your previous employer, you
represent that the commencement of her employment with the Firm effective on or
after the Commencement Date will not breach any covenant by which you may be
bound to your previous employer. Subject to the accuracy of the foregoing
representation, the Firm agrees to employ such secretary effective on or after
the Commencement Date.

You will be provided with air or ground transportation for business travel
pursuant to Firm policy on the same basis as similarly situated employees.

In addition, we remind you that this offer is contingent upon a number of
additional steps in the employment process including, but not limited to, your
ability to demonstrate proof of authorization to commence work in the United
States, a background and reference check, and prompt completion of all mandatory
online new hire Compliance Training requirements including the electronic
acknowledgement of the Firm’s Code of Conduct. Further, this offer is contingent
on your obtaining and retaining all licenses and registrations as Morgan Stanley
shall determine necessary for your position.

Lastly, you understand and agree that as a condition of employment you
must, upon commencement of employment, consistent with local law, transfer any
outside brokerage/securities accounts to Morgan Stanley unless you are granted a
waiver in writing by the Compliance Department.

Nothing in this offer letter should be construed as a guarantee of any
particular level of benefits, of your participation in any benefit plan, or of
continued employment for any period of time. Morgan Stanley reserves the right
to amend, modify or terminate, in its sole discretion, all benefit and
compensation plans in effect from time to time. You should understand that your
employment will be “at will,” which means that the Firm may terminate your
employment for any reason, with or without cause, and at any time subject to the
Sign-On Agreement. In no event will you be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to you under
any of the provisions of this offer letter, and such amounts will not be reduced
whether or not you obtain other employment. This offer letter and the Sign-On
Agreement constitute the entire understanding and contain a complete statement
of all agreements between you and Morgan Stanley and supersede all prior or
contemporaneous verbal or written agreements, understandings or communications
(including, without limitation, any term sheet or other summary writing relating
to your employment). You acknowledge that you have not relied on any assurance
or representation not expressly stated in this offer letter. If there is any
conflict with the benefit information included in this offer letter or any
verbal representation and the Plan documents or insurance contracts, the Plan
documents or insurance documents control. This offer letter shall be governed by
New York law and may be executed in counterparts.

With the formalities covered, we are looking forward to your joining Morgan
Stanley. As stated, we will meet with you to walk through your benefits in more
detail and to assist with the completion of the new hire paperwork. If you have
any questions, please contact Jeff Brodsky, Managing Director, Human Resources,
at [redacted].

We ask that you confirm your acceptance of this offer to become employed by
Morgan Stanley on the Commencement Date on the terms set forth in this offer
letter by signing and dating this offer letter in the area

 

3



--------------------------------------------------------------------------------

designated below and returning this offer letter to Jeff Brodsky at [redacted].
Your signature below confirms that you are subject to no contractual or other
restriction or obligation that is inconsistent with your accepting this offer of
employment as of the Commencement Date and performing your duties thereafter, or
the Firm’s or your soliciting or hiring of employees, clients or customers of
your previous employer or any of its affiliates; provided that you do not breach
your duty of confidentiality to your previous employer. Kindly sign, date and
return the attached Sign-On Agreement to Jeff as well. Please retain the
additional copy of this offer letter and an additional signed copy of the
Sign-On Agreement for your reference.

 

Very truly yours, /s/ James P. Gorman James P. Gorman

 

Offer Accepted and Agreed To: Signed:   /s/ Gregory J. Fleming Date:   February
3, 2010

 

4